Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-11, 14-18, 21, 23-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Amended independent claims 1, 10, and 21 add features that are not taught or suggested by the cited prior art to Ishii (US 20180312969 A1). See the Examiner’s April 21, 2021 final rejection for analysis thereunder. The Examiner’s updated search did not produce prior art that is closer in scope than Ishii (US 20180312969 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716